Brown, A.C.J.
¶1 The Department of Labor and Industries (DLI) appeals the superior court’s reversal of the Board of Industrial Insurance Appeals’ (Board) decision finding John Kovacs’ application for workers’ compensation benefits untimely. DLI contends RCW 51.28.050 bars claims not filed within one year from the date of injury, arguing Mr. Kovacs filed his application one day late. We agree with DLI, reverse the superior court, and reinstate the Board’s decision.
FACTS
¶2 Mr. Kovacs alleged he was injured while working for his employer on September 29, 2010. He filed an application for workers’ compensation benefits with DLI on September 29, 20ll.1 DLI initially allowed his claim but later rejected it as untimely after his employer protested under RCW 51.28.050’s one-year statute of limitations. Treating the matter as a motion for summary judgment based on stipulated facts, the Board affirmed DLI’s order. Mr. Kovacs appealed to the Spokane County Superior Court. The superior court reversed the Board’s decision and found Mr. Kovacs’ application for benefits was timely filed. DLI appealed.
ANALYSIS
¶3 The issue is whether Mr. Kovacs’ application for benefits was timely filed under RCW 51.28.050. DLI con*935tends Mr. Kovacs had to apply for benefits within one year from the date of his injury, September 29, 2010, and argues his application, filed on September 29, 2011, was one day too late.
¶4 RCW 51.28.050 provides, “No application shall be valid or claim thereunder enforceable unless filed within one year after the day upon which the injury occurred or the rights of dependents or beneficiaries accrued.” The language in RCW 51.28.050 is “inflexible,” and an untimely application for benefits is void ab initio. Leschner v. Dep’t of Labor & Indus., 27 Wn.2d 911, 923-24, 185 P.2d 113 (1947). DLI and Mr. Kovacs disagree on the meaning of the statute. DLI argues RCW 51.28.050 means an application for benefits must be filed within one year from the date of injury. Mr. Kovacs argues RCW 51.28.050 means the one-year time limitation begins on the day after the injury, consistent with RCW 1.12.040, the general counting statute for civil actions. If the statute is ambiguous, we must interpret it.
¶5 The facts are stipulated; the question is whether RCW 51.28.050 is reasonably capable of more than one meaning. If so, we review questions regarding statutory interpretation de novo. Advanced Silicon Materials, LLC v. Grant County, 156 Wn.2d 84, 89, 124 P.3d 294 (2005). The court’s “chief goal in analyzing and applying a statute is to give effect to the legislature’s intent, ‘and if the statute’s meaning is plain on its face, then the court must give effect to that plain meaning as an expression of legislative intent.’ ” Id. (quoting Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002)). When a statute is unambiguous, its meaning is derived from the wording of the statute itself. O’Keefe v. Dep’t of Labor & Indus., 126 Wn. App. 760, 766, 109 P.3d 484 (2005).
¶6 The Industrial Insurance Act (Act) is “liberally construed for the purpose of reducing to a minimum the suffering and economic loss arising from injuries . . . occurring in the course of employment.” RCW 51.12.010. All doubts about the Act’s meaning are resolved in favor of the *936injured employee. Shafer v. Dep’t of Labor & Indus., 140 Wn. App. 1, 7, 159 P.3d 473 (2007). While courts have the ultimate authority to interpret a statute, substantial weight is given to the Board’s interpretation of the Act. Rose v. Dep’t of Labor & Indus., 57 Wn. App. 751, 757, 790 P.2d 201 (1990); see O’Keefe, 126 Wn. App. at 766 (the Board’s significant decisions are nonbinding persuasive authority).
¶7 The Board’s authority directly addressing the issue at hand is the significant decision of In re Carey, No. 03 13790 (Wash. Bd. of Indus. Ins. Appeals Mar. 30, 2005). The employee was injured on November 20, 2001, and filed an application for benefits on November 20, 2002. Id. at 1-2. The Carey Board relied principally on Nelson v. Department of Labor & Industries, 9 Wn.2d 621, 115 P.2d 1014 (1941), in finding the employee’s application untimely under RCW 51.28.050, as it was filed one day late. In re Carey, No. 03 13790, at 4-6.
¶8 The Nelson court stated, “This court has established the rule that the one year period in which the claim must be filed commences to run on the day of the accident.” Nelson, 9 Wn.2d at 632; see also Crabb v. Dep’t of Labor & Indus., 186 Wash. 505, 508, 58 P.2d 1025 (1936) (stating the issue was whether reporting a fall that resulted in a sprained ankle complied with RCW 51.28.040 such that an additional application after the lapse of one year from the date of injury for other injuries from the same fall were permitted); Beels v. Dep’t of Labor & Indus., 178 Wash. 301, 307, 34 P.2d 917 (1934) (finding a claim for benefits timely if filed not from within one year from the date of injury to spouse but rather within one year from the time of death of a spouse)', Sandahl v. Dep’t of Labor & Indus., 170 Wash. 380, 381-84, 16 P.2d 623 (1932) (in determining whether a claim was filed in time, the legislature intended the claim be filed within one year from the date of the injury)', Read v. Dep’t of Labor & Indus., 163 Wash. 251, 252, 1 P.2d 234 (1931) (finding a claim untimely when not presented within one year from the date of the accident). While this rule interpreted Rem. *937Rev. Stat. § 7686(d), which provided, “No application shall be valid or claim thereunder enforceable unless filed within one year after the day upon which the injury occurred or the rights of dependents or beneficiaries accrued,” the operative language of RCW 51.28.050 is identical. Nelson, 9 Wn.2d at 631-32. Moreover, Nelson and the cases cited therein involved a determination of whether the claim was timely filed; thus, contrary to Mr. Kovacs’ assertion, the respective discussions regarding when RCW 51.28.050 begins to run are not dicta.
¶9 One case, Wilbur v. Department of Labor & Industries, 38 Wn. App. 553, 686 P.2d 509 (1984), seems to supports Mr. Kovacs’ position. There, Division Two of this court summarily stated the employee, who was injured on August 5, 1977, had to file his claim for benefits “on or before Monday, August 7, 1978 (August 5, 1978, one year after the injury, fell on a Saturday).” Id. at 556. But in so stating, the Wilbur court did not discuss either RCW 51.28.050 or RCW 1.12.040. Moreover, the issue before the Wilbur court was not whether the application was timely filed under RCW 51.28.050; rather, the issue was what the term “filing” meant and/or whether the employee’s untimely filing was excused by a rule of law or equity. Id. Thus, it is the language in Wilbur that is dictum. The two cases discussing RCW 51.28.050 after the Wilbur decision reiterate the rule that the one-year statute of limitations begins to run on the date of the accident. See Elliott v. Dep’t of Labor & Indus., 151 Wn. App. 442, 448-50, 213 P.3d 44 (2009) (finding application for benefits untimely where employee who witnessed a coworker die failed to file within one year from the date of the incident even though the employee’s symptoms did not immediately appear); Rector v. Dep’t of Labor & Indus., 61 Wn. App. 385, 390-91, 810 P.2d 1363 (1991) (finding application for benefits untimely where employee failed to file a claim within one year of when the accident occurred).
¶10 Two additional factors strengthen DLI’s argument. First, despite the Washington Supreme Court’s interpreta*938tion of RCW 51.28.050 as starting the limitations period on the day of the injury, the legislature has not changed this language. See Sandahl, 170 Wash, at 382-84 (comparing the language of predecessor statute with RCW 51.28.050). When the legislature amends statutes, it is presumed to have acted with knowledge of the existing judicial construction placed on those statutes; where it does not change the statute, the legislature is deemed to have acquiesced to the judicial interpretation. See id. at 383-84; Buchanan v. Int’l Bd. of Teamsters, Chauffeurs, Warehousemen & Helpers, 94 Wn.2d 508, 511, 617 P.2d 1004 (1980). Second, statutes with similar language have been interpreted similarly. RCW 25.15.303, which states dissolution of a limited liability company does not affect any claim against that company unless the action “is not commenced within three years after the effective date of dissolution,” has been interpreted to mean “there is a three-year limitations period from the date of dissolution in which to commence suit against a limited liability company.” Chadwick Farms Owners Ass’n v. FHC, LLC, 166 Wn.2d 178, 193, 207 P.3d 1251 (2009) (emphasis added). In relation to retirement benefits, RCW 41.40-.200(l)(c) requires an application for a disability retirement allowance from Public Employees’ Retirement System Plan I be filed within two years from the date that the injury occurred. See Marler v. Dep’t of Ret. Sys., 100 Wn. App. 494, 499, 997 P.2d 966 (2000) (stating employee’s claim was untimely where he did not file his application within two years of December 6, 1988, the date of injury).
¶11 Mr. Kovacs argues RCW 51.28.050 does not control over RCW 1.12.040. RCW 1.12.040 provides, “The time within which an act is to be done, as herein provided, shall be computed by excluding the first day, and including the last, unless the last day is a holiday, Saturday, or Sunday, and then it is also excluded.” When two applicable statutes irreconcilably conflict, “the more specific statute will prevail, unless there is legislative intent that the more general statute controls.” Hallauer v. Spectrum Props., Inc., 143 *939Wn.2d 126, 146, 18 P.3d 540 (2001). As RCW 51.28.050 is more specific than RCW 1.12.040 and there is no contrary legislative intent, RCW 51.28.050 prevails.
¶12 RCW 51.28.050 unambiguously means Mr. Kovacs had one year to file his application for benefits from the day of his injury, September 29, 2010; his application filed on September 29, 2011, was untimely. A “year” is “a cycle in the Gregorian calendar having 365 or 366 days divided into 12 months beginning with January and ending with December.” Webster’s Third New International Dictionary 2648 (1993). With September 29, 2010, counted as the first day, the year ends on September 28, 2010.2 If we were to accept Mr. Kovacs’ argument, we would have to ignore the meaning of “within” found in RCW 51.28.050 and accept a strained interpretation. Plus, we would have to ignore the clear rule stated in Nelson that is not dicta.
¶13 Nevertheless, Mr. Kovacs argues his claim should be allowed because when there is a doubt as to the meaning of RCW 51.28.050, all doubts about the meaning of the Act are to be liberally construed in favor of the injured worker. See Cockle v. Dep’t of Labor & Indus., 142 Wn.2d 801, 811, 16 P.3d 583 (2001). “ ‘But it is fundamental that, when the intent of the legislature is clear from a reading of a statute, there is no room for construction.’ ” Elliott, 151 Wn. App. at 450 (quoting Johnson v. Dep’t of Labor & Indus., 33 Wn.2d 399, 402, 205 P.2d 896 (1949)). In sum, RCW 51.28.050 *940requires a worker to file a claim within one year from the day of injury.
¶14 Reversed.
¶15 Lawrence-Berrey, J. (concurring) — The lead opinion is correct in reversing the trial court. Nelson v. Department of Labor & Industries, 9 Wn.2d 621, 632, 115 P.2d 1014 (1941) explicitly states, “This court has established the rule that the one year period in which the claim must be filed commences to run on the day of the accident.” The statutory language interpreted in Nelson is the exact same language of today’s RCW 51.28.050. As an intermediate court, we are bound by Nelson.
¶16 I add this concurrence because I disagree with our reliance on the board’s significant decision in In re Carey, No. 03 13790 (Wash. Bd. of Indus. Ins. Appeals Mar. 30, 2005). It is true that we give deference to an administrative agency’s interpretation of the statutes it administers. The purpose (and therefore the limitation) of this deference is explained in Thurston County v. Cooper Point Ass’n: “ ‘[I]t is well settled that deference is appropriate where an administrative agency’s construction of statutes is within the agency’s field of expertise.’ ” 148 Wn.2d 1, 15, 57 P.3d 1156 (2002) (quoting City of Redmond v. Cent. Puget Sound Growth Mgmt. Hr’gs Bd., 136 Wn.2d 38, 61, 959 P.2d 1091 (1998)). Because the statute of limitations is not a field of the Department of Labor and Industries’ expertise, we need not give any deference to Carey. Rather, we are bound by Nelson.

 September 29, 2010, was a Wednesday. September 29, 2011, was a Thursday.


 This computation of one year is in accord with the Board’s interpretation of a year. Carey, No. 03 13790, at 4 (“Each calendar year begins on January 1 and ends on December 31.... [I]n order for an application filed on November 20, 2002, to be timely, the one-year limitation period could not have begun to run until November 21, 2001, the day after the alleged injury.”); accord Irving v. Irving, 209 Ill. App. 318, 320 (1918) (calculating a year by ascertaining “the day numerically corresponding to that day in the following year ... and the calendar year expires on that day, less one”); Charles v. Big Jim Coal Co., 314 Ky. 778, 237 S.W.2d 68 (1951) (claim made on December 10, 1948, was one day too late when cause of action arose on December 10, 1947).